DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/04/2020. An initialed copy is attached to this Office Action.
Examiner’s Comments
	In view of the amendments, the objections of claims 1 and 8 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (USP No. 7,468,842), hereinafter “Steenblik”, in view of Oshima et al. (USP No. 6,329,040), hereinafter “Oshima”.
Regarding claim 1, Steenblik discloses an optical film of a double-sided structure (see Fig. 18c below with annotations), comprising: a body (364) which includes a first polymer (306) and a second polymer (306) (Col. 14, Lines 8-9, Col. 31, Lines 20-22), having a first surface and 
    PNG
    media_image1.png
    874
    838
    media_image1.png
    Greyscale

Regarding claim 4, Steenblik further discloses wherein the accommodation mechanism comprises a groove (see Fig. 18c). The spacing or crevices between the micro-lens structures are interpreted as grooves. 
Regarding claim 5, Steenblik further discloses wherein the accommodation mechanism accommodates a filler (390/394) to form the graphic structure (see Fig. 18c, Col. 10, Lines 22-
Regarding claim 6, Steenblik further discloses wherein the filler comprises one or more of an electrically conductive material, a coloring material, or a dyeing material (Col. 10, Lines 22-32, Col. 31, Lines 4-33, Col. 43, Line 55 – Col. 44, Line 22).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik (USP No. 7,468,842) in view of Oshima (USP No. 6,329,040) as applied to claim 1 above, and further in view of Gao et al (USPG Pub No. 2015/0289370), hereinafter “Gao”.
Regarding claim 8, Steenblik and Oshima disclose the claimed invention, but do not specify wherein the light transmittance of the body is above 0.7. In the same field of endeavor, Gao discloses wherein the light transmittance of the body is above 0.7 (Paragraph 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the film of Steenblik and Oshima with wherein the light transmittance of the body is above 0.7 of Gao for the purpose of providing a double-sided film avoiding alignment problems caused by double-sided imprinting (Paragraph 6). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Steenblik and Oshima disclose the claimed invention, but do not specify wherein the accommodation mechanism accommodates an electrically conductive material to form a printed circuit film of a double-sided structure. In the same field of endeavor, Gao discloses wherein the accommodation mechanism accommodates an electrically conductive material to form a printed circuit film of a double-sided structure (Paragraphs 34, 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 10, Steenblik, Oshima and Gao teach the film as is set forth above, Gao further discloses wherein the electrically conductive material comprises one or more of an electrically conductive metal, an electrically conductive carbon tube, a graphene, or an electrically conductive polymer (Paragraphs 34, 37). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. Applicant argued that Steenblik and Oshima, alone or in combination, do not disclose or teach the claims as presented. Fig. 18c of Steenblik illustrates an optical film of a double-sided structure with an accommodation mechanism provided on the first and second surfaces. The accommodation mechanism is claimed as being used for forming a graphic structure after filling material is formed on a surface. The print elements (390 and 394) provide a dynamic image effect in combination with the static print elements, see Col. 30, lines 27-30 and 39-41 of Steenblik, thus forming a graphic structure as recited in the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In addition, the claim reads that an accommodation mechanism is provided on both surfaces and is used for forming a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/16/2021